ACCEPTED
                                                                                                                           01-15-00476-CV
                                                                                                                FIRST COURT OF APPEALS
                                                                                                                        HOUSTON, TEXAS
                                                                                                                      6/17/2015 4:07:51 PM
                                                                                                                     CHRISTOPHER PRINE
                                                                                                                                    CLERK

                                                  No. 2012-15926

ELBAR INVESTMENTS, INC. and                                §         IN THE DISTRICT COURT
                                                                                                 FILED IN
TAX EASE FUNDING, L.P.,                                    §                              1st COURT OF APPEALS
    Plaintiffs,                                            §                                  HOUSTON, TEXAS
                                                           §                              6/17/2015 4:07:51 PM
v.                                                         §          OF HARRIS         COUNTY,    TEXAS
                                                                                          CHRISTOPHER     A. PRINE
                                                           §                                      Clerk
ARSENIO CANTU and VERONICA                                 §
PENA,                                                      §
    Defendants.                                            §         127th JUDICIAL DISTRICT

                             NOTICE OF APPEAL OF ARSENIO CANTU

       Defendant1, Arsenio Cantu, files this Notice of Appeal and in support thereof shows as
follows:

     1. Trial court, cause number, and style: 127th Judicial District Court, Harris County
        Texas; Cause No. 2012-15926; Elbar Investments, Inc. and Tax Ease Funding, L.P. v.
        Arsenio Cantu and Veronica Pena.

     2. Date of judgment appealed from: February 27, 2015.

     3. Arsenio Cantu desires to appeal the judgment in the above-referenced cause.

     4. Court to which the appeal shall be taken: Either the First or Fourteenth Court of
        Appeals.

     5. The name of each party filing the notice: Arsenio Cantu.

                                                                 Respectfully Submitted,

                                                                 THE AHN LAW FIRM

                                                                 By: /s/ Nicholas Whitaker
                                                                 Kristopher Ahn
                                                                 Texas Bar No. 00785312
                                                                 Nicholas Whitaker
                                                                 Texas Bar No. 24088626
                                                                 9930 Long Point Road
                                                                 Houston, Texas 77055
                                                                 Tel: (713) 781-2322
                                                                 Fax: (713) 781-2542

1
 Mr. Cantu was formerly the plaintiff in this action, but the parties were realigned by the trial court’s order dated
July 8, 2014.
                                                    ahnlawfirm@gmail.com
                                                    Attorneys for Arsenio Cantu

                                CERTIFICATE OF SERVICE

       I certify that on this 22nd day of May, 2015, I served the above Notice of Appeal of
Arsenio Cantu on the following parties by the method indicated:

Via Fax
Richard Petronella
PETRONELLA LAW FIRM, P.C.
2421 Tangley, Suite 116
Houston, TX 77005
Tel. (713) 965-0606
Fax. (713) 965-0676
richard@petronellalawfirm.com
Attorney for Elbar

Via Fax
Howard Spector
SPECTOR & JOHNSON, PLLC
Banner Place, Suite 1100
12770 Coit Road
Dallas, TX 75251
Tel. (214) 365-5377
Fax. (214) 237-3380
Attorney for Tax Ease Funding, L.P.

Via U.S. Mail
Veronica Pena
Intervenor/Defendant
1309 West Fairmont Parkway, Suite K
La Porte, TX 77571
Pro Se
                                                    /s/ Nicholas Whitaker

 LOCAL RULE NOTICE OF AND ASSIGNMENT OF RELATED CASE IN APPEALS

        As required by the Local Rules Relating to Assignment of Related Cases to and Transfers
of Related Cases between the First and Fourteenth Courts of Appeals, on this 22nd day of May,
2015, I certify that the following related appeal or original proceeding has been previously filed
in either the First or Fourteenth Court of Appeals: NONE.

                                                    /s/ Nicholas Whitaker